Citation Nr: 0915358	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-18 968	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel
INTRODUCTION


The Veteran had active military service from December 1956 to 
September 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision in which 
the RO, inter alia, denied service connection for bilateral 
hearing loss.  The Veteran filed a notice of disagreement 
(NOD) in November 2005, and the RO issued a statement of the 
case (SOC) in May 2006.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) later in May 2006.

In July 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

In September 2008, the Board remanded the claim to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  After accomplishing the 
requested action, the AMC granted service connection for 
bilateral hearing loss (as reflected in a February 2009 
rating decision).  


FINDING OF FACT

In a February 2009 rating decision, service connection for 
bilateral hearing loss was granted; and the appellant 
requested that the appeal be dismissed in an April 2009 
motion.  


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim of entitlement to service connection 
for bilateral hearing loss.  38 U.S.C.A. §§ 7104, 7105 (d)(5) 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn by an appellant or his/her representative in 
writing, or on the record at a hearing, at any time before 
the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), 
(b).  

Service connection was granted for bilateral hearing loss by 
the AMC in February 2009, and the appellant requested that 
the appeal be dismissed in an April 2009 motion.  In light of 
the foregoing, there remain no allegations of error of fact 
or law for appellate consideration.  Accordingly, the Board 
no longer has jurisdiction to review this issue, and the 
appeal is dismissed.


ORDER

The appeal of the issue of entitlement to service connection 
for bilateral hearing loss is dismissed.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


